

Exhibit 10.4


CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”), is made and entered into as of
July 16, 2020, by and among Trean Insurance Group, Inc., a Delaware corporation
(“Trean”), and Trean Compstar Holdings LLC, a Delaware limited liability company
(“Trean Compstar”). Each of Trean and Compstar Holding is referred to
individually as a “Party” and collectively with the other Party as the
“Parties”.
R E C I T A L S
WHEREAS, Trean Compstar entered into an agreement (the “Exchange Agreement”)
with Blake Enterprises I, Inc., a Delaware corporation, Blake Enterprises II,
Inc., a Delaware corporation and Blake Enterprises III, Inc., a Delaware
corporation (collectively, “Blake Enterprises”), Blake Baker, and Trean Holdings
LLC, dated as of June 3, 2020, pursuant to which Blake Enterprises agreed to
transfer all of its 22,000,000 units designated as Class B Units (the “Class B
Units”) of Compstar Holding Company LLC, a Delaware limited liability company
(“Compstar Holding”), owned by Blake Enterprises, which represents 55.00% of the
issued and outstanding equity interests of Compstar Holding, to Trean in
exchange for 15.03% of the shares of common stock, par value $0.01 per share, of
Trean outstanding immediately prior to giving effect to the IPO (as defined
below) of Trean;
WHEREAS, Trean Compstar currently owns 18,000,000 units designated as Class A
Units (the “Class A Units”) of Compstar Holding, which represents 45.00% of the
issued and outstanding equity interests of Compstar Holding;
WHEREAS, Trean desires to contribute all 22,000,000 Class B Units it acquired
from Blake Enterprises to Trean Compstar such that following such contribution
Trean Compstar will be the sole unit holder of Compstar Holding;
WHEREAS, pursuant to the Exchange Agreement, the Limited Liability Company
Agreement of Compstar Holding, as amended (the “Former LLC Agreement”), will
terminate immediately following Trean’s contribution of the Class B Units to
Trean Compstar, and, immediately thereafter, Trean Compstar will adopt the
Limited Liability Company Agreement of Compstar Holding substantially in the
form attached hereto as Exhibit A (the “New LLC Agreement”);
WHEREAS, in order to facilitate the consummation of an initial public offering
of Trean (“IPO”), the board of directors of Trean has determined that it is
advisable and in the best interests of Trean to contribute, assign, transfer,
convey and deliver to Trean Compstar all of Trean’s right, title and interest in
and to the Class B Units; and
WHEREAS, Trean Compstar desires to accept the Class B Units from Trean.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1



--------------------------------------------------------------------------------




1.Contribution and Acceptance.
1.1    Contribution. In reliance on the representations and warranties contained
herein, Trean hereby contributes, assigns, transfers, conveys and delivers to
Trean Compstar all of Trean’s right, title and interest in and to all of the
issued and outstanding Class B Units.
1.2    Acceptance. Trean Compstar hereby accepts the contribution, assignment,
transfer conveyance and deliver of all of Trean’s right, title and interest in
and to the Class B Units in accordance with the terms set forth herein.
1.3    Transfer of Class B Units. The transfer of the Class B Units will take
place substantially simultaneously with (and immediately following) the closing
of the transaction contemplated by the Exchange Agreement. Under the terms of
the Exchange Agreement, the Former LLC Agreement, will terminate effective
immediately following Trean’s contribution of Class B Units to Trean Compstar.
Immediately following the termination of such agreement, Trean Compstar will be
entering into the New LLC Agreement.
2.    Representations and Warranties of the Parties. Each Party hereby
represents and warrants to the other Party as follows:
2.1    Organization. It is a corporation, duly incorporated, or a limited
liability company, duly organized, in each case, validly existing and in good
standing under the laws of its state of organization.
2.2    Authority. It has all requisite corporate power and authority to execute
and deliver this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. It has obtained all necessary
corporate approvals for the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by it and (assuming due authorization, execution and delivery by the
other Parties) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.
3.    Miscellaneous.
3.1    Further Assurances. From and after the date of this Agreement, each
Party, at the request of the other Party, shall take all such action and deliver
all such documents as shall be reasonably necessary or appropriate to effect the
Contribution as set forth in this Agreement and otherwise enable each Party to
enjoy the benefits contemplated by this Agreement.
3.2    Entire Agreement. This Agreement, together with the Reorganization
Agreement, by and among Trean and such other parties named therein and the other
agreements being entered into in connection with the transactions contemplated
thereby, constitutes the sole and entire agreement of the Parties with respect
to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, representations and warranties and agreements,
both written and oral, with respect to such subject matter.
3.3    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. None of the Parties may assign its rights or obligations
hereunder without the prior written consent of the other Parties, which consent


2



--------------------------------------------------------------------------------




shall not be unreasonably withheld or delayed. Any attempted assignment without
such consent shall be null and void.
3.4    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
3.5    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
3.6    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each of the
Parties. No waiver by any of the Parties of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the Party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
3.7    Governing Law; Submission to Jurisdiction. This Agreement is made under,
and shall be construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
3.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


[signature page follows]


3.9    


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


TREAN INSURANCE GROUP, INC.




By:     /s/ Andrew M. O’Brien        
    Name:    Andrew M. O’ Brien
    Title:    President and Chief Executive Officer


                    


TREAN COMPSTAR HOLDINGS LLC




By:     /s/ Andrew M. O’Brien        
    Name:    Andrew M. O’ Brien
    Title:    Authorized Signatory


















[Signature Page to Compstar Holding Contribution Agreement]



--------------------------------------------------------------------------------





Exhibit A
LLC Agreement of Compstar Holding

















